Notice of Pre-AIA  or AIA  Status
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION


1. Claims 1-3 are pending. 


Claims 1-4 read on a method of treating solid tumor comprising administering to the patient a peptide of SEQ ID NO:1 and PD1 antagonist  are under consideration in the instant application



2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


3. Claims 1-3 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-3  of U.S. Patent No. 10786547 and claims 1-4 of US Patent 10682,390.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims  1-3  of U.S. Patent No. 10786547 and claims 1-4 of US Patent 10682,390 each recite a method of treating cancer, comprising administering a therapeutic effective amount of a peptide of SEQ ID NO:1 and anti-PD1 antagonist. 


4. Claims 1-3  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over  pending claims of 33  co-pending Patent Applications.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims of co-pending 33 Patent Applications each recite a method of treating cancer, comprising administering a therapeutic effective amount of a peptide of SEQ ID NO:1 and anti-PD1 antagonist or  recited  peptide of SEQ ID NO:1 and anti-PD1 antagonist  that are used in the presently claimed methods and wherein the presently claims methods are disclosed in the specification of said 33 co-pending applications.

In the interest of compact prosecution, Applicant is invited to indicate whether or not the differences between the instant and each of the co-pending sets of claims in 33 co-pending Patent Applications are obvious as they read on a method of treating cancer, comprising administering a therapeutic effective amount of a peptide of SEQ ID NO:1 or  recited  peptide of SEQ ID NO:1 that are used in the presently claimed methods and wherein the presently claims methods are disclosed in the specification of said 33 co-pending applications 

This is a provisional nonstatutory double patenting rejection.


5. No claim is allowed.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644